The only question presented by the appeal which can be regarded as decisive, is contained in the first reason of appeal and relates to the ruling of the court that King was not the agent of the plaintiff, and that in consequence the loss caused by King's embezzlement did not fall upon the plaintiff.
The finding of the trial court that King was employed by the defendant to act for him in respect to the negotiations with the Mechanics and Farmers Savings Bank and the Ridgefield Savings Bank, would be conclusive upon this court but for the fact, apparent upon the record, that in some of the matters pertaining to the transaction it may be truly said that King was not strictly performing duties connected with and appertaining to the relation of attorney and client existing between him and the defendant. It may be that the plaintiff bank in entrusting the mortgage deed to King to be recorded in the land records of Fairfield was asking of King some service not required by his professional duties to the defendant, and *Page 651 
if the loss resulting from King's wrongdoing could be directly traced to King's failure to do his duty toward the plaintiff, then it might be fairly claimed that the plaintiff should bear the loss. That King, by forging a certificate of record upon the mortgage, led the plaintiff to believe that the mortgage had been duly recorded, cannot be regarded as the particular default in duty on King's part causing the loss that followed. But King, as attorney for the defendant, having been authorized to make the loan, was charged by his duty to his client to see that the funds received from the plaintiff bank were applied for the defendant's benefit. King was authorized to receive the money from the plaintiff. As the defendants legal adviser and counsel, it was his duty to secure the discharge of the first mortgage and to pay his client's debt. This he failed to do, but appropriated his client's money to his own use. The ruling of the trial court was correct, that in the transaction by which King obtained possession of the defendant's funds he was the defendant's agent.
   There is no error.
In this opinion the other judges concurred.